                     IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

Thomas Mason, M.D., et al.,

                     Plaintiffs,
                                                  Case No.: 3:10-CV-472-KDB-DSC
       v.
                                                  Hon. Kenneth D. Bell
Health Management Associates, LLC, et
al.,

                     Defendants.



                          ORDER ON
  JOINT MOTION TO STAY DEADLINES IN PRETRIAL ORDER AND CASE
MANAGEMENT PLAN, AS AMENDED, AND FOR LEAVE TO AMEND DEADLINES

       This matter is before the Court on the Joint Motion to Stay Deadlines in Pretrial Order

and Case Management Plan (the “CMP”), as Amended, and For Leave to Amend Deadlines.

(Doc. No. 213.)

       It is hereby ORDERED that, for good cause shown, the Joint Motion is GRANTED and

the case management deadlines are hereby stayed with leave to move to amend the deadlines

upon the Court’s final relevancy and proportionality ruling and production of all responsive

documents.

       SO ORDERED.




                                              1
        Case 3:10-cv-00472-KDB Document 214 Filed 03/22/21 Page 1 of 1
